Citation Nr: 0830971	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that there has been some discussion as to 
whether the substantive appeal received in conjunction with 
the November 2001 rating was received in a timely manner.  
The Board observes that the RO issued the November 2001 
rating determination on November 23, 2001.  The veteran filed 
his notice of disagreement in December 2001.  On March 7, 
2003, the RO issued a statement of the case.  In the 
statement of the case, the RO indicated that the veteran had 
60 days to file his substantive appeal.  

On April 23, 2003, the RO issued a letter to the veteran 
informing him of the Veterans Claims Assistance Act of 2000.  
The RO requested that the veteran submit any evidence in 
support of his claim within 30 days of the letter.  

The veteran's substantive appeal was received on May 20, 
2003, outside the 60 day requirement for filing his 
substantive appeal, but within 30 days of the April 23, 2003, 
letter that indicated that the veteran had 30 days to submit 
additional evidence.  Moreover, in October 2003, the RO sent 
the veteran a letter stating the 30 day period mentioned in 
the April 2003 letter had been extended to one year.  

Although the Board notes that the substantive appeal 
submitted by the veteran was untimely as it was outside the 
60 day time period from the issuance of the statement of the 
case, the April 2003 letter issued in the interim may have 
caused some confusion as to the time limits that the veteran 
had for submitting additional documents.  The veteran has 
pointed to the April 2003 letter on numerous occasions.  
Moreover, the veteran's substantive appeal was received 
within 30 days of the issuance of the April 2003 letter, 
which was the time frame listed for filing additional 
evidence.  Based upon the above, the Board will waive the 60 
day requirement for filing the substantive appeal and 
consider the Form 9 as timely.  

Subsequent to the issuance of the February 2008 supplemental 
statement of the case, the veteran submitted additional 
treatment records and medical literature in conjunction with 
his claim.  These records solely relate to the issue of 
service connection for a low back disorder.  As service 
connection for a low back disorder is being granted, there is 
no prejudice in proceeding with the current claim.  

The issue of entitlement to service connection for a 
psychiatric disability is remanded to the RO via the Appeals 
Management Center.  The veteran will be advised if further 
action is required on his part.


FINDING OF FACT

Current degenerative disc disease of the lumbar spine, post 
laminectomy, is of service origin.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine, post 
laminectomy, was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Chronic diseases, such as arthritis, will be presumed to have 
been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 38 C.F.R. §§ 3.307, 3.309.

Low Back Disorder

The veteran's service treatment records show that he was seen 
with complaints of back problems on several occasions in 
service.  

In April 1970, the veteran was seen with complaints of pain 
in the lower part of his back for the past four months.  
Physical examination was essentially negative.  

The veteran was again seen in April 1971 with complaints of 
low back pain for approximately one week.  He was noted to 
have had recurrent low back pain since an injury eight months 
earlier.  He had mild spasms, bilaterally.  At the time of an 
April 1971 follow-up visit, a diagnosis of back strain was 
rendered.  

The veteran was afforded a VA examination in July 2003.  The 
examiner indicated that he had reviewed the claims folder 
prior to the examination.  The examiner noted that the 
veteran reported back problems since 1969.  He had lower back 
pain when lying down or standing for long periods of time and 
was unable to sleep.  The veteran did not report any specific 
injury.  Following examination, the diagnosis was 
degenerative joint disease of the lumbosacral spine with loss 
of function due to pain, confirmed by X-ray.  It was the 
examiner's opinion that the current back condition was 
probably related to the complaints in service in 1971.  

Analysis

The service treatment records and the veteran's statements 
show that he had back symptoms and a diagnosed back 
disability in service.  The element of an in-service disease 
or injury is thus satisfied.  '

The VA examination and treatment records provide competent 
diagnoses of a current low back disability.  Hence the 
element of a current disability is also established.

While the record does not document a continuity of low back 
symptomatology in the years immediately after service, the 
veteran has reported such continuity and the only competent 
medical opinion is to the effect that the current disability 
is related to service.  The evidence is in favor of finding a 
link between the current back disability and service.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this case, the preponderance of the evidence is in favor 
of the grant of service connection; hence the appeal is 
granted.



ORDER

Service connection for degenerative disc disease of the 
lumbar spine, status post laminectomy, is granted.  


REMAND

In a statement dated in April 2004, the veteran wrote that he 
had recently applied for disability benefits from the Social 
Security Administration (SSA).  On VA outpatient treatment in 
February 2006, the veteran reported that he had recently been 
awarded SSA benefits.  In a service connection claim, VA has 
a duty to obtain the SSA decision and relevant supporting 
documents.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The SSA records have not yet been obtained.

Accordingly, the appeal is REMANDED for the following:

1.  Obtain from SSA the records pertinent 
to the appellant's claim for Social 
Security disability benefits as well as 
the medical and mental health records 
relied upon concerning that claim.

2.  If evidence is received indicating 
that a current psychiatric disability may 
be related to service, afford the veteran 
a VA examination to obtain an opinion as 
to the likelihood that any current 
psychiatric disability had its onset in 
service or is otherwise related to a 
disease or injury in service.

3.  If the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


